 Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
DENISE RANAGHAN,
                                                         1:20-cv-488
                         Plaintiff,                      (GLS/ATB)

                   v.

NEW YORK ASSOCIATION OF
PSYCHIATRIC
REHABILITATION SERVICES,

                   Defendant.
________________________________

                              SUMMARY ORDER

      Plaintiff Denise Ranaghan brings this action against defendant New

York Association of Psychiatric Rehabilitation Services (NYAPRS) alleging

sex discrimination in violation of Title VII,1 and disability discrimination in

violation of the Americans with Disabilities Act (ADA).2 (Dkt. No. 1, Compl.

at 20-22.) Before the court is NYAPRS’s motion to dismiss Ranaghan’s

complaint. (Dkt. No. 8.) For the reasons that follow, the motion is granted,

and Ranaghan’s complaint is dismissed.

      Ranaghan filed a complaint with the New York State Division of



       1
           See 42 U.S.C. §§ 2000e-2000e-17.
       2
           See 42 U.S.C. §§ 12101-213.
 Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 2 of 14




Human Rights in April 2019. (Compl. ¶ 20.) “During the last week of

January 2020, the Equal Employment Opportunity Commission [(EEOC)]

mailed [Ranaghan] a Notice of Right to Sue letter.” (Id. ¶ 21.) The right to

sue letter is dated January 24, 2020. (Dkt. No. 1, Attach. 1 at 1.)

      Ranaghan commenced this action pro se on April 30, 2020. (Compl.)

After NYAPRS filed its motion to dismiss, (Dkt. No. 8), counsel entered a

notice of appearance on behalf of Ranaghan, (Dkt. No. 14), and filed

Ranaghan’s opposition to the motion to dismiss, (Dkt. No. 17).

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the governing

standard, the court refers the parties to its prior decision in Ellis v. Cohen &

Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

      In seeking dismissal of Ranaghan’s complaint, NYAPRS argues that

Ranaghan failed to commence her action within ninety days of receiving

her right to sue letter, in contravention of 42 U.S.C. § 2000e-5(f)(1), and,

thus, her complaint is untimely and must be dismissed. (Dkt. No. 8,

Attach. 1 at 4-7.) In response, Ranaghan argues that NYAPRS cannot

prove that her complaint was untimely; even if her complaint was untimely,

equitable tolling and/or equitable estoppel applies; and NYAPRS “does not

                                       2
 Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 3 of 14




and cannot plausibly argue prejudice.” (Dkt. No. 17 at 2-13.) The court

agrees with NYAPRS.

A.    Timeliness

      “In order to be timely, claims under Title VII [and the ADA] must be

filed within 90 days after receipt of the right to sue letter from the EEOC.”

Troise v. SUNY Cortland NY, No. 5:18-cv-734, 2021 WL 75708, at *5

(N.D.N.Y. Jan. 8, 2021) (citation omitted); see Tiberio v. Allergy Asthma

Immunology of Rochester, 664 F.3d 35, 37-38 (2d Cir. 2011). “This

[90-day] requirement should be strictly enforced and not extended by even

one day.” Barney v. H.E.L.P. Homeless Serv. Corp., No. 19 Civ. 5959,

2020 WL 1699984, at *3 (S.D.N.Y. Apr. 8, 2020) (internal quotation marks

and citations omitted). “Courts in the Second Circuit ‘presume[ ] that a

mailed document is received three days after its mailing . . . and that the

notice is presumed to have been mailed on the date shown on the notice.’”

Troise, 2021 WL 75708, at *5 (quoting Ko v. JP Morgan Chase Bank, N.A.,

730 F. App’x 62, 63 (2d Cir. 2018)). “However, if a claimant presents

sworn testimony or other admissible evidence from which it could

reasonably be inferred either that the notice was mailed later than its

typewritten date or that it took longer than three days to reach her by mail,

                                       3
 Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 4 of 14




the initial presumption is not dispositive.” Id. (internal quotation marks,

alteration, and citation omitted).

      Here, Ranaghan does not allege the date she received the right to

sue letter. (See generally Compl.) However, the letter is dated January

24, 2020, (Dkt. No. 1, Attach. 1), which, absent any evidence to the

contrary, creates a presumption that it was mailed on that same day. See

Troise, 2021 WL 75708, at *5. Presuming that the document was received

three days after its mailing, see id., Ranaghan should have filed her

complaint on or before April 27, 2020.3 Ranaghan filed her complaint on

April 30, 2020—three days late. (Compl.)

      In arguing that the surrounding facts rebut the presumption that the

letter was mailed on the date shown on the notice and received three days

later, Ranaghan asserts the following: she relocated nine days before the

date shown on the right to sue letter, and, “[a]lthough [she] has not claimed

to have updated her address with the EEOC during that short time period,”

it would be improper to fault her for this because “the EEOC had been

silent for several months”; she “was very busy with getting settled in her

       3
         The third day, April 26, fell on a weekend. Therefore, the
limitations period is extended “until the end of the next day that is not a
Saturday, Sunday or legal holiday.” Fed. R. Civ. P. 6(a)(1)(C).
                                       4
 Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 5 of 14




new home and consequently did not check her mail frequently for a fair

amount of time afterward”; “[i]t is likely she did not actually receive the

letter on the same day it arrived in her mailbox”; “the relevant question is

not when the letter may have arrived in a mailbox where [she] either

currently receives or previously received mail, but rather when she herself

actually received the letter”; “[p]recedent indicates that the EEOC’s letter

date is not always its mailing date,” and, although she “does not have the

envelope that contained the EEOC letter, . . . the fact that this issue of

mismatching dates has arisen multiple times in this district calls into

question any presumption that the letter date and mailing date are

equivalent”; and “[r]elevant U.S. Postal Service data calls the propriety of

the presumption into question.” (Dkt. No. 17 at 2-5 (emphasis omitted).)

      These arguments are unavailing. Indeed, “a person who files a claim

with the EEOC is responsible for ensuring the agency possesses their

current address.” Troise, 2021 WL 75708, at *6 (citations omitted); see

Taylor v. Fresh Direct, No. 12 Civ. 2084, 2012 WL 6053712, at *5 n.16

(S.D.N.Y. Dec. 5, 2012) report and recommendation adopted No. 12 Civ.

2084, 2013 WL 1897778 (S.D.N.Y. May 7, 2013) (“EEOC regulations

require the Commission to be notified of a claimant’s address change: The

                                       5
 Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 6 of 14




person claiming to be aggrieved has the responsibility to provide the

Commission with notice of any change in address and with notice of any

prolonged absence from that current address so that he or she can be

located when necessary during the Commission’s consideration of the

charge. On this basis alone, courts routinely reject equitable tolling

arguments where a plaintiff’s failure to timely receive an EEOC right to sue

letter was caused by his own failure to notify the EEOC of an address

change.” (citations omitted)); Felton v. New York Post, No. 90 CIV 2251,

1990 WL 113176, at *2, 5 (S.D.N.Y. Aug. 2, 1990) (“[I]t is well established

that non-receipt of a right-to-sue letter because of a change of address

about which the EEOC was not informed is not an event beyond a

plaintiff’s control.” (citations omitted)).

      Further, as previously noted, “[i]t is presumed that a government

notice was mailed on the date shown on the notice and received three

days later.” Stevenson v. City of N.Y. Dep’t of Corr., No. 09-CV-5274,

2011 WL 13175927, at *2 (E.D.N.Y. July 11, 2011) (citing Sherlock v.

Montefiore Med. Ctr., 84 F.3d 522, 525-26 (2d Cir. 1996)). Although this

presumption may be rebutted by either sworn testimony or other

admissible evidence to show that the notice was mailed later than its

                                          6
 Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 7 of 14




stated date, or that it took longer than three days to be received, see

Sherlock at 526, Ranaghan has offered no such evidence. See Rosas v.

Berry Plastics (Pliant LLC), 649 F. App’x 3, 4 (2d Cir. 2016) (“[Plaintiff’s]

complaint did not state when he received the right-to-sue letter; [plaintiff]

instead left that portion of the complaint blank. In the absence of contrary

evidence or a challenge to that effect, it is presumed that [plaintiff] received

the right to sue letter [three days after the date on the EEOC notice], and

the time to file his complaint expired 90 days later.”). Accordingly, because

Ranaghan offers nothing beyond mere speculation to support her

arguments, she fails to rebut the presumption that she received the right to

sue letter three days after the date shown on the notice.

      As such, because the right to sue letter is dated January 24, 2020,

and Ranaghan did not commence the action until more than ninety-three

days later, her claims are time-barred. See Foster v. Walgreen Co., 12 F.

Supp. 3d 615, 618 (W.D.N.Y. 2014) (“Indeed, ‘in the absence of a

recognized equitable consideration the court cannot extend the limitations

period by even one day.’” (quoting Johnson v. Al Tech Specialties Steel

Corp., 731 F.2d 143, 146 (2d Cir.1984)); Thomas v. Providence Hous.

Dev. Corp., No. 11-CV-6480, 2013 WL 2147422, at *1 (W.D.N.Y. May 15,

                                       7
 Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 8 of 14




2013) (dismissing plaintiff’s claims as untimely because they were filed 93

days after receipt of right-to-sue letter).4

B.    Equitable Tolling

      Next, Ranaghan argues that, even if her complaint is found to be

untimely, equitable tolling applies. (Dkt. No. 17 at 6.) Specifically, she

argues that the pro se filing of her complaint5 was delayed by “confusion

about technical legal matters”; “[t]he coronavirus pandemic severely

delayed [her] progress in several respects”; her attorney had an immediate

family member who was in the emergency room during part of the week

before the filing; and “[t]he pandemic has impaired the flow of necessary


       4
          Ranaghan also argues that the EEOC’s determination “may not be
final.” (Dkt. No. 17 at 5-6.) Specifically, she states that “she has filed a
timely request to reopen the state administrative agency proceeding upon
which the EEOC’s determination is based,” and, “[b]ecause the EEOC
used the incomplete record it received from its state equivalent, the
still-pending request to reopen with the state agency arguably renders the
initial decision from the EEOC no longer a final action.” (Id. at 5 (internal
quotation marks and citations omitted).) However, Ranaghan does not
allege that she filed a request to reopen the proceeding, nor does she
allege that such a request was granted, (see generally Compl.), nor does
she offer any evidence indicating as such. Indeed, similar to her other
arguments, Ranaghan’s contention that the EEOC’s determination “may”
not be final is entirely speculative.
       5
        As noted above, Ranaghan filed her complaint pro se, (Compl.),
but obtained counsel in opposing the motion to dismiss.
                                         8
 Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 9 of 14




materials and information from government entities to [Ranaghan] and

[her] undersigned counsel.” (Id. at 6-10.)

      “The time limits for filing a complaint are not jurisdictional and,

therefore, in the appropriate circumstances, could be subject to equitable

tolling.” Morgan v. Mohawk Valley Psychiatric Ctr., No. 6:20-CV-740, 2020

WL 7395622, at *2 (N.D.N.Y. Dec. 17, 2020) (citation and alterations

omitted). “The 90-day deadline to file suit may be equitably tolled if the

district court finds that the circumstances that caused the delay in filing are

rare and exceptional.” Id. (internal quotation marks and citations omitted);

see Rosas, 649 F. App’x at 5 (“Equitable tolling applies only in the rare and

exceptional circumstance.” (citation omitted)).

      In order to receive the benefit of equitable tolling, the plaintiff “must

establish two elements: (1) that [s]he has been pursuing h[er] rights

diligently, and (2) that some extraordinary circumstance stood in h[er] way

and prevented timely filing.” Hunt v. Con Edison Co. N.Y.C., No.

16-CV-0677, 2017 WL 6759409, at *4 (E.D.N.Y. Dec. 29, 2017) (internal

quotation marks and citation omitted). “Although held to more lenient

standards, pro se litigants are not excused from establishing these

elements.” Id. (citations omitted).

                                        9
Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 10 of 14




      Here, Ranaghan’s “confusion about technical legal matters” when

filing her complaint pro se does not qualify as a rare or exceptional

circumstance. See Bray v. Suffolk Cty. Dep’t of Health Servs., No. 18-CV-

4962, 2019 WL 4736740, at *3 (E.D.N.Y. Sept. 27, 2019) (“While the Court

is sympathetic to her circumstances, [plaintiff’s] status as a pro se litigant

and her confusion are not grounds for equitable tolling.”); Ayala v. U.S.

Postal Serv., No. 15-CV-4919, 2017 WL 1234028, at *7 (S.D.N.Y. Mar. 31,

2017), aff’d sub nom., 727 F. App’x 15 (2d Cir. 2018) (“A pro se litigant’s

mistake about the correct way to calculate the ninety-day period does not

warrant equitable tolling.” (citations omitted)); Glover v. Fed’n of

Multicultural Programs, No. 14-CV-4006, 2015 WL 4600645, at *6

(E.D.N.Y. July 29, 2015) (“[W]hether due to a mistake of law or a

miscalculation of time, [a pro se plaintiff’s] incorrect belief [about] the

90-day deadline is not a valid reason to toll the time limitation.”).

      And the remainder of her arguments also fail. Although the court is

sympathetic to the aforementioned circumstances, such arguments do not

provide a basis for equitable tolling. Indeed, the inability to find an attorney

does not constitute a rare and exceptional circumstance. See Stevenson

v. City of N.Y. Dep’t of Corr., No. 09-CV-5274, 2011 WL 13175927, at *4

                                        10
Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 11 of 14




(E.D.N.Y. July 11, 2011), aff’d sub nom. Stevenson v. N.Y. Dep’t of Corr.,

489 F. App’x 517 (2d Cir. 2012) (“A plaintiff’s inability to secure counsel,

despite a diligent search during the statutory period, does not provide a

sufficient basis for equitable tolling of the 90-day limitation period.”

(citations omitted)).

      Further, it is unclear how or why these circumstances impaired

Ranaghan’s ability to file her complaint a mere three days earlier, within the

ninety-day limitation period. See Mandarino v. Mandarino, 408 F. App’x

428, 430 (2d Cir. 2011) (“[W]e have held that a litigant seeking equitable

tolling cannot rely on conclusory and vague claims.” (internal quotation

marks, alteration, and citation omitted)); Pillco v. Bradt, 10 Civ. 2393, 2010

WL 3398467 at *2 (S.D.N.Y. Aug. 26, 2010) (“To meet the extraordinary

circumstances standard, a petitioner must prove that the cause of his delay

was both beyond his control and unavoidable even with diligence.” (internal

quotation marks and citations omitted)). Accordingly, an application of

equitable tolling is not warranted here.

C.    Equitable Estoppel

      Ranaghan also argues that equitable estoppel applies, because

NYAPRS’s counsel “purposely induced [Ranaghan] to delay her filing.”

                                       11
Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 12 of 14




(Dkt. No. 17 at 11.) Specifically, Ranaghan argues that defense counsel

stated, “obviously I am willing to work with you to be reasonable,” and,

“[r]elying on that representation, [Ranaghan and her] counsel expended

time and effort presenting a settlement offer rather than ensuring

[Ranaghan’s] filing [was timely].” (Id.) However, it is unclear how this

alleged statement “induced” Ranaghan to delay her filing, and Ranaghan

does not allege any factual allegations in support of this contention, nor

does she offer sufficient evidence indicating as such. See Barbosa v.

Continuum Health Partners, Inc., 716 F. Supp. 2d 210, 216 (S.D.N.Y.

2010) (“As one district court noted, the ninety-day filing requirement can

only be tolled for reasons such as . . . the defendant engaged in affirmative

misconduct, encouraging the plaintiff to take no action. In the absence of a

recognized equitable consideration, the court cannot extend the limitations

period by even one day.” (internal quotation marks, alteration, and citations

omitted)).

      Similarly, Ranaghan’s argument that equitable estoppel applies

because defendant “achieved its favorable administrative result by

procuring the absence of an unfavorable witness and withholding

evidence,” (Dkt. No. 17 at 11), also fails for those same reasons. And, in

                                     12
Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 13 of 14




any event, it is unclear how this allegation relates to, and prevented

Ranghan from, filing a timely complaint. See Morgan, 2020 WL 7395622,

at *2. Accordingly, Ranaghan has not demonstrated that equitable

estoppel is applicable here.

      Finally, to the extent Ranaghan contends that NYAPRS does not,

and cannot, argue that it has been prejudiced by her failure to file her

complaint three days earlier, (Dkt. No. 17 at 12-13), as discussed at length

herein, “[t]he 90-day limit at issue here is not merely a suggestion; it is a

statutorily-imposed requirement necessitating strict adherence, subject

only to very narrow exceptions.” Celestine v. Cold Crest Care Ctr., 495 F.

Supp. 2d 428, 432 (S.D.N.Y. 2007). And, [a]lthough the time period is

subject to extension, the statutory limits imposed by Congress are not to

be taken lightly.” Id. As such, because Ranaghan failed to file her

complaint within the ninety-day time period, and because neither equitable

tolling nor equitable estoppel applies, NYAPRS’s motion to dismiss is

granted, and Ranaghan’s claims are dismissed.

      Accordingly, it is hereby

      ORDERED that NYAPRS’s motion to dismiss (Dkt. No. 8) is

GRANTED; and it is further

                                       13
Case 1:20-cv-00488-GLS-ATB Document 19 Filed 02/08/21 Page 14 of 14




      ORDERED that Ranaghan’s complaint (Dkt. No. 1) is DISMISSED;

and it is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

February 8, 2021
Albany, New York




                                    14
